$DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 4, 9 and 12 were amended.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. On page 6, with respect to claims 1-20 being rejected under 35 USC 101 as allegedly being directed to non-statutory subject matter, Applicant states that it is impossible to perform claims 1, 9 and 12 “in the mind.”  Applicant further support such point of view by stating: (1) that each of the claims recite performance by a machine, (2) the claims recite electronic manipulation of computer data records and computer data sources, and it is impossible for persons to perform electronic data comparison of computer data records and computer data sources using their minds or by pencil and paper as only machine can perform electronic data comparison. 
Examiner respectfully submits that such recitation of performance by a machine and electronic manipulation (via “a hardware computer system”) of computer data records and computer data sources are mere recitation of generic computer components.  Hardware computer system is a generic computer component.  Also computer data records merely describes data being stored on a generic computer.  Such data can be a hand written log of 
On page 7, Applicant states that Wegerish and Alpha fails to describe, a plurality of matching rules for matching a filtering records from the data sources…the matching rules being defined based on the variation in the matching quality.  Examiner respectfully submits that Wegerish describes at least two matching rules, see para. 0127, “residual similarity or actual signal similarity”, and further describes them as, one using the highest similarity score and the other using the highest average similarity score, as such teaches at least a plurality of matching rules for matching a filtering records from the data sources.
Examiner respectfully submits that Alpha describes running in series progressively relaxing search criteria/sub-query, see para. 0053-0054. Further in paragraph 0055, Alpha describes higher relevancy ranking associated with first sub-query than from the second and third sub-queries (e.g. progressively lower relevancy ranking).  Each progressively relaxing search criteria/sub-query is being interpreted as (successively less strict) matching rules and relevancy ranking is interpreted as matching quality,  as such the higher relevancy ranking and progressively lower relevancy ranking (e.g. “variation in matching quality”)  associated with each progressively relaxing search criteria/sub-query describes the matching rules being define based on the variation in the matching quality.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) matching records from a plurality of data sources having variation between them in matching quality of their data, …repeatedly matching and filtering records from the data sources to obtain matched records using successively less strict matching rules, the matching rules being defined based on the variation in the matching quality and scheduling one or more maintenance actions to be performed in part of the manufacturing system using the matched records
The limitation of matching records and repeatedly matching and filtering records from the data sources to obtain matched records using successively less strict matching rules, the matching rules being defined based on the variation in the matching quality and scheduling one or more maintenance actions to be performed in part of the manufacturing system using the matched records, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component.  For example, but for the “a hardware computer system performing electronic data comparison, computer data records, electronic or optical signal and manufacturing system”, language, “matching and filtering” in in the context of the claim encompasses the user manually observing whether records may or may not match and mentally determine how close such matches are based on user preference of how close of a match the user desires (ie. more or less strict matching rules).  And such comparisons can be mentally repeated any number of times successively with stricter or less strict preference, and such observations can mentally be remembered or written on a 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, “a hardware computer system performing electronic data comparison, computer data records, electronic or optical signal and manufacturing system”.   Which merely describes the environment where said matching, filtering and scheduling is being done.  The “a hardware computer system performing electronic data comparison, computer data records, electronic or optical signal and manufacturing system” in the steps are recited at a high-level of generality (i.e., as a generic computer hardware, generic computer input/output/signal and manufacturing system in which matching, filtering and scheduling is performed) such that it amounts no more than mere instructions to apply the exception within a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recite(s) the same limitation(s) as claim 1 above, therefore the same reasons as claim 1 applies regarding the corresponding limitation.
Claims 12-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recite(s) the same limitation(s) as claim 1 and 9 above but for the recitation of generic computer components (ie. an apparatus, a processing unit), therefore the same reasons as claim 9 applies.  Where reasoning related to “a hardware computer system performing electronic data comparison, computer data records, electronic or optical signal and manufacturing system” is equally applicable to “an apparatus, a processing unit” as they are generic computer components.
Claims 2-8, 10-11, 13-20, are dependent on claims 1, 9 and 12 respectively, and fails to cure the deficiencies of claims 1, 9 and 12 indicated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegerich et al. (US 20040078171 A1) in view of Alpha et al. (US 20040225643 A1).
Regarding claim 1, Wegerich discloses:
a method of matching records from a plurality of computer data sources having variation between them in matching quality of their data, the method comprising repeatedly matching and filtering, by a hardware computer system performing electronic data comparison, computer data records from the data sources to obtain matched records using successively less strict matching rules, the matching rules being defined based on the variation in the matching quality, at least by (paragraph [0126-0127, 0130-0131] which describes successively comparing each snapshot window with each failure mode signature, where the snapshots comprises monitored sensor values which indicates an alert pattern, and the failure mode signatures comprises failure mode precursors stored in a failure mode precursor library which are determined patterns of alerts that defines each failure mode (see also, para. 0101, 0107, 0125).  Furthermore the variations of similarity scores/value described in para. 0126-0127, Fig. 14, further describes variation matching quality between each snapshot and each failure mode signature in the failure mode precursor library)
But Wegerich fails to specifically disclose: using successively less strict matching rules, the matching rules being defined based on the variation in the matching quality
and outputting an electronic or optical singal for scheduling one or more maintenance actions to be performed in part of the manufacturing system using the matched records, at least by (paragraph [0003, 0012, 0038] “industrial processes and machines”, paragraph [0134] “Such may be the case where the present invention comprises combing a failure mode signature recognition system with an existing maintenance operations resource planning system that automatically generates maintenance requests and schedules them”)
However, Alpha teaches the above limitations at least by (paragraph [0052-0053] which discloses running in series progressively relaxing the search criteria (successively less strict matching rules), where the search criteria corresponds to relevancy ranking (matching quality))
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Alpha into the teaching of Wegerich as they relate in searching and matching strings of records and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of affect the quality of the relevance ranking of related results or hit-lists, without significant degradation in query response time or throughput., as taught by Alpha in paragraph [0046].
As per claim 2, claim 1 is incorporated and Wegerich fails to disclose:
further comprising associating the matched records with a matching quality indicator corresponding to the strictness of the matching rule used to obtain the matched records.
However, Alpha teaches the above limitations at least by (paragraph [0054-0055] discloses associating the records with relevance rankings such as numerical rankings/percentages 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Alpha into the teaching of Wegerich as they relate in searching and matching strings of records and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of affect the quality of the relevance ranking of related results or hit-lists, without significant degradation in query response time or throughput., as taught by Alpha in paragraph [0046].
As per claim 3, claim 1 is incorporated and Wegerich fails to disclose:
wherein the variation between the data sources in matching quality comprises a difference between the data sources in accuracy of their data.
However, Alpha teaches the above limitations at least by (paragraph [0046] sequence of sub-queries that is associated with a data search, and an order in which to execute the sub-queries to produce a desired result… users can affect the quality of the relevance ranking of related results or hit-lists)
Alpha into the teaching of Wegerich as they relate in searching and matching strings of records and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of affect the quality of the relevance ranking of related results or hit-lists, without significant degradation in query response time or throughput., as taught by Alpha in paragraph [0046].
As per claim 4, claim 1 is incorporated and Wegerich fails to disclose:
wherein the matching rules are defined based on a distance measure between fields in different data sources.
However, Alpha teaches the above limitations at least by (paragraph [0040-0042, 0049] which describes defining the progression of the sub-queries search criteria, which progressively relaxes the criteria of search terms associated with specified columns of a table, where the columns are interpreted as fields of records in the table, and as shown above a relevancy score of matching records is established see para. 0030, 0048, such relevancy provides a measure of “distance” of how close the fields match said search criteria.)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Alpha into the teaching of Wegerich as they relate in searching and matching strings of records and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of affect the quality of the relevance ranking of related results or hit-lists, without significant degradation in query response time or throughput., as taught by Alpha in paragraph [0046].
As per claim 5, claim 4 is incorporated and Wegerich further discloses:
wherein the distance measure comprises a difference in time between fields in different data sources, at least by (paragraph [0039] and corresponding Fig. 4, discloses recorded sensor data from multiple sources where  the abscissa axis with time stamp of collected sensor data, would describe the different in time between recorded signals and corresponding sample values of difference singals.)
As per claim 6, claim 4 is incorporated and Wegerich further discloses:
wherein the distance measure comprises a difference in the inverse of the relative frequency of occurrence of error identifiers between fields in different data sources, at least by (paragraph [0066] “similarity operator that can be used in the present invention, the vector similarity of two observation vectors is equal to the inverse of the quantity of one plus the magnitude Euclidean distance between the two vectors in n-dimensional space, where n is the number of elements in each observation”)
As per claim 7, claim 1 is incorporated and Wegerich further discloses:
further comprising transforming or partitioning at least some of the data, preceding the matching, at least by ([0107) describes matching data to distinct patterns of failure modes, and grouping (partitioning) such data together and provide resolution actions for such groups, grouping can be interpreted as partitioning, and resolution can be interpreted as transforming)
As per claim 8, claim 1 is incorporated and Wegerich fails to disclose the limitation of claim 8 but Alpha discloses:
further comprising the steps of: selecting a set of fields from the plurality of data sources, at least by (paragraph 0029, 0048-0049] which describes the query statement template and specified columns (fields) and tables (sources)
 defining one or more distance measures between the fields, at least by (paragraph [0030-0031, 0048] which discloses a score being established that provides criteria for  relevancy between values in the specified columns (fields), such relevancy is equivalent to distance measure)
 and defining a set of matching rules with differing strictness based on the defined distance measures, at least by (paragraph [0040-0042] which defines different matching rules differing is strictness in query criteria/requirements)
and wherein repeatedly matching and filtering records from the data sources comprises the steps of: querying the data sources using the strictest of the set of matching rules, and associating matched records thereby obtained with an indicator indicating a the high matching quality; and querying the data sources using a less strict rule of the set of matching rules, and associating matched records thereby obtained with an indicator indicating a lower matching quality, at least by (paragraph [0052-0053] which discloses running in series progressively relaxing the search criteria (strictest of the set of matching rules to less strict rule of the set of matching rules), where the search criteria corresponds to relevancy ranking (matching quality); and paragraph [0054-0055] discloses associating the records with relevance rankings such as numerical rankings/percentages according to which sub-query produces the 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Alpha into the teaching of Wegerich as they relate in searching and matching strings of records and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of affect the quality of the relevance ranking of related results or hit-lists, without significant degradation in query response time or throughput., as taught by Alpha in paragraph [0046].

Claim 9 recite equivalent claim limitations as claim 1 above, as such they are rejected for the same reasons as applied hereinabove. 

As per claim 10, claim 9 is incorporated and Wegerich further discloses:
wherein scheduling one or more maintenance actions comprises running a predictive failure model using the matched records, at least by (paragraph [0134] “The data store for the empirical modeling data that is used to generate the estimates of parameters in response to actual parameter values can be separate from or the same as the data store which contains failure mode signature information. Further, failure mode action suggestions can also be stored either together with or separately from the other aforementioned data. Such may be the case where the present invention comprises combing a failure mode signature recognition system with an existing maintenance 
As per claim 11, claim 9 is incorporated and Wegerich further discloses:
wherein the records are matched using a scheduler and the method further comprises controlling the performance of the one or more maintenance actions in a part of the manufacturing system using the scheduler, at least by (paragraph [0134] “present invention comprises combing a failure mode signature recognition system with an existing maintenance operations resource planning system that automatically generates maintenance requests and schedules them”)
Claim 12 recite equivalent claim limitations as claim 1 above, but instead of reciting the limitations with respect to a method, Claim 12 recites an apparatus associated with a lithographic process.  Regarding the recited apparatus, Wegerich also discloses an apparatus see claim 1.  Regarding the limitation lithographic process, the claims fail to incorporate elements of a lithographic process within the steps of matching records and scheduling maintenance actions, as such “a lithographic process” is merely intended use and non-functional language which is not given any weight.  As such they are rejected for the same reasons as applied to claim 1, hereinabove.

Claims 13, 14, 15, 16, 18, 19 and 20 recite equivalent claim limitations as 4, 5, 6, 2, 3, 7, 8 above, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove. 

As per claim 17, claim 12 is incorporated and Wegerich further discloses:
wherein the matched records relate to a manufacturing-related event, at least by (paragraph [0003, 0012, 0038] “industrial processes and machines”, paragraph [0106] “manufacturer of an electric motor may choose to run 50 motors to failure, and upon autopsy, group the results into three major failure modes”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152